Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
1.	This action is responsive to communications: Application filed on September 10, 2020, and Drawings filed on September 10, 2020.
2.	Claims 1–28 are pending in this case. Claim 1, 7, 13, 19, 24, are independent claims. 


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

35 USC § 112

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


With regard to claims 1 to 6, this application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a score database for, and an inference engine for in claim 1. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

 Claims 1-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claims 1-6 are interpreted under 35 U.S.C. 112(f).  It is unclear whether the recited structure, material, or acts in these claims are sufficient for performing the claimed function because the Specification is unclear about the corresponding structure(s) of a score database and an inference engine.
  A block diagram such as FIG. 1 and paragraph 21 and 22 do not provide indications of corresponding structure(s).  Further the specification also does not provide the corresponding structure(s).  
If applicant wishes to have the claim limitation treated under 35 U.S.C. 112 (f), applicant may amend the claim so that the phrase “means for” or “step for” or the non-not modified by sufficient structure, material, or acts for performing the claimed function, or present a sufficient showing that the claim limitation is written as a function to be performed and the claim does not recite sufficient structure, material, or acts for performing the claimed function.
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112 (f), applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112 (f), or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112 (f).

With regard to claim 1, it is unclear what constitutes “a list of the selected message”. It is unclear whether the list is a list of candidate messages, or the list is only regard to the selected message. If it is only with regard to the select message, it is unclear how a single message can form a list. All the other independent claims and their dependent claims are rejected for the same reason. For the purpose of a compact prosecution, it is interpreted as “a candidate message”. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 4, 5, 6, 7, 9, 10, 11, 12, 13 15, 16, 17, 18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Reyes, Pub .No.: 2020/0007672A1. 

With regard to claim 1:
Reyes discloses a system for providing information related to an observed entity to a user, comprising: an information database having a plurality of messages stored therein (paragraph 170: “In some implementations, generation of messages can be based on at least one Bayesian inference model. In one such implementation, a library of phrases could be stored, along with at least one relevance score. Each phrase could have an accompanying time-relevance score, which models the relevance of the phrase based on the time of day. For example, a phrase "Heading home" could have a relevance score modelled by a Gaussian curve with a peak at 5:30 PM. Further, each phrase could also have a category-relevance score, which models the relevance of the phrase based on a category from the library of categories. For example, the phrase "Heading home" could have a category-relevance score which is high for a "commute" category, but low, zero, or no category-relevance score for a "meetings" category. Further, each phrase could also have a recipient-relevance score, which models the relevance of the phrase based on an intended recipient. For example, the phrase "Heading home" could have a recipient relevance score which is high for members of a user's family, but low for everyone else.”), wherein the messages are related to the observed entity (paragraph 117: “At 401, the at least one processor 301 identifies an environmental context parameter. As is discussed in more detail below, an environmental context parameter refers to data which represents environmental context of system 300 or of a user of system 300, which may have relevance to the content included in a message and/or relevance to selection of a recipient or recipients of a message. At 402, the at least one processor 301 generates at least one candidate message based on the environmental context parameter. At 403, the output device 304 presents the at least one candidate message to the user. At 404, the at least one processor 301 receives an input from the user indicative of a selected message from the at least one candidate message. At 405, the wireless communications module 303 transmits the selected message from the first system, to be received by one or a plurality of other systems or devices. Each of these acts is discussed in more detail below.”); a score database for recording a plurality of scores, wherein the scores are corresponding to the messages, respectively (paragraph 168: “Both confidence scores and priority scores can be influenced by a user's habits. For example, if the at least one processor 301 assigns a high confidence score to a user's spouse being a candidate recipient for a message as the user leaves work, but the user ignores this option and instead selects their friend as the recipient for a message after work, the at least one processor 301 can learn and assign a higher confidence score to the friend being a candidate recipient for a message after work, while assigning a lower confidence score to the user's spouse being a candidate recipient of a message when the user leaves work. As another example, consider a case where the at least one processor 301 assigns a high priority score to messages based on the user's professional life and a low priority score to messages related to the user's personal life, but the user frequently does not select candidate messages based on their professional life, and instead consistently selects candidate messages related to their personal life. In this example, the at least one processor 301 can learn and adapt to the user's habits, and assign a higher priority score to messages pertaining to the user's personal life, while assigning a low priority score to messages pertaining to the user's professional life.”); an inference engine for retrieving at least one selected message from the messages stored in the information database according to at least one source data (paragraph 161: “When generating at least one candidate message or determining at least one candidate recipient, the environmental context can be any combination of the different examples discussed above, in addition to any other appropriate environmental context known to system 300. These combinations can be achieved by using weighted confidence scores. For example, if the location sensor alone is used to determine that the user is at work, it would be difficult for the at least one processor 301 to tell whether the user is scheduled for a meeting, or is heading home. However, by combining multiple types of environmental context data, the at least one processor 301 can more confidently determine the status of the user, and can thus generate more accurate candidate messages. In reference to the above example, if the location sensor indicates that the user is currently at their workplace, and this is the only environmental context data available to the at least one processor 301, then the at least one processor 301 will assign a low confidence score to the possibility that the user is about to leave work. However, if the at least one processor 301 also has access to data output from a clock of system 300 which says the current time is 5:00 PM, the at least one processor 301 can assign a higher confidence score to the possibility that the user is about to leave work. Further still, if the at least one processor 301 has access to a calendar of the user, and there are no meetings scheduled for the rest of the day, the at least one processor 301 can assign an even higher confidence score to the possibility that the user is about to leave work. On the other hand, if the at least one processor 301 has access to data captured by a camera on system 300 which shows that the user is currently in the middle of an impromptu meeting, the at least one processor 301 can assign a lower confidence score to the possibility that the user is about to leave work. The at least one processor 301 may use this strategy to analyze many different situations and possibilities, and then generate at least one candidate message based on the possibilities with the highest confidence scores.”) and the score database (paragraph 168: “Both confidence scores and priority scores can be influenced by a user's habits. For example, if the at least one processor 301 assigns a high confidence score to a user's spouse being a candidate recipient for a message as the user leaves work, but the user ignores this option and instead selects their friend as the recipient for a message after work, the at least one processor 301 can learn and assign a higher confidence score to the friend being a candidate recipient for a message after work, while assigning a lower confidence score to the user's spouse being a candidate recipient of a message when the user leaves work. As another example, consider a case where the at least one processor 301 assigns a high priority score to messages based on the user's professional life and a low priority score to messages related to the user's personal life, but the user frequently does not select candidate messages based on their professional life, and instead consistently selects candidate messages related to their personal life. In this example, the at least one processor 301 can learn and adapt to the user's habits, and assign a higher priority score to messages pertaining to the user's personal life, while assigning a low priority score to messages pertaining to the user's professional life.”), and generating a list of the selected message (paragraph 264: “In any of the above discussed implementations, an option can be available to the user to view more candidate messages and/or more candidate recipients. For example, all of the generated candidate messages may not fit on a single page of the display, and the user may be provide the option to scroll through a list or set of all of the potential candidate messages. As an example, if the at least one processor 301 generates ten candidate messages, but the display can only show three candidate messages at a time in a vertical list, the user could provide a "down" directional input (e.g., select down arrow icon, swipe up) to move through candidate messages in the list. Once the user reaches the bottom of the displayed candidate messages (in this case, the third message), the user may continue to provide a "down" direction input (e.g., select down arrow icon again, continue to swipe up) to switch to another page of three different candidate messages. As another example, if the display can only display three candidate messages in a vertical list, the user could provide a "right" or "left" input to switch to other pages showing different candidate messages..”);; and an information providing module for providing the selected message to the user according (paragraph 117: “At 401, the at least one processor 301 identifies an environmental context parameter. As is discussed in more detail below, an environmental context parameter refers to data which represents environmental context of system 300 or of a user of system 300, which may have relevance to the content included in a message and/or relevance to selection of a recipient or recipients of a message. At 402, the at least one processor 301 generates at least one candidate message based on the environmental context parameter. At 403, the output device 304 presents the at least one candidate message to the user. At 404, the at least one processor 301 receives an input from the user indicative of a selected message from the at least one candidate message. At 405, the wireless communications module 303 transmits the selected message from the first system, to be received by one or a plurality of other systems or devices. Each of these acts is discussed in more detail below.”). 


With regard to claims 3, 9 and 15
Reyes discloses the system according to claim 1, wherein the inference engine retrieves the selected message further according to a weight corresponding to the at least one source data (paragraph 168: “Both confidence scores and priority scores can be influenced by a user's habits. For example, if the at least one processor 301 assigns a high confidence score to a user's spouse being a candidate recipient for a message as the user leaves work, but the user ignores this option and instead selects their friend as the recipient for a message after work, the at least one processor 301 can learn and assign a higher confidence score to the friend being a candidate recipient for a message after work, while assigning a lower confidence score to the user's spouse being a candidate recipient of a message when the user leaves work. As another example, consider a case where the at least one processor 301 assigns a high priority score to messages based on the user's professional life and a low priority score to messages related to the user's personal life, but the user frequently does not select candidate messages based on their professional life, and instead consistently selects candidate messages related to their personal life. In this example, the at least one processor 301 can learn and adapt to the user's habits, and assign a higher priority score to messages pertaining to the user's personal life, while assigning a low priority score to messages pertaining to the user's professional life.”).


With regard to claims 4 and 10 and 16:
Reyes discloses The system according to claim 1, wherein the source data includes at least one of basic data of the observed entity, recognition results of images of the observed entity, and recognition results of sounds from the observed entity (paragraph 128: “For example, the at least one processor 301 may determine that the physical environment of the user is the inside of a vehicle, and that the user is currently driving, and generate a message like "I'm driving now, I'll call you later", or "Driving home, see you soon." The at least one processor 301 may determine that the user is in a vehicle and driving using many different techniques, for example: analyzing the user's visual surroundings based on images or video captured by at least one camera of system 300 and detecting key features of a vehicle such as a steering wheel, rear view mirrors, or side mirrors, among other features; analyzing the user's auditory surroundings based on audio captured by at least one microphone of system 300, such as to detect the sound of a vehicle engine, the sound of wind passing by the vehicle, or the sound of traffic, among others; analyzing the user's speed and/or acceleration as captured by an inertial motion unit and/or GPS sensor of system 300; or any combination of the above. Further, the above techniques are not limited to driving a motor vehicle, but can include operation of any number of vehicles including for example a car, van, truck, bus, tractor, scooter, moped, motorcycle, airplane, helicopter, boat, ship, vessel, bicycle, or unicycle. Exemplary techniques for detecting when a user is operating a vehicle, and appropriate actions to take upon such detection, are described in at least U.S. Provisional Patent Application Ser. No. 62/750,060.”). 


With regard to claims 5 and 11 and 17:
Reyes discloses The system according to claim 1, wherein the source data includes an environmental data (paragraph 150: “In addition to the many possibilities which can be included in identifying the environmental context data of system 300, identifying the environmental context parameter may also include the at least one processor 301 analyzing a messaging history of system 300. For example, in the implementations where the message is generated before the recipient is determined, such as those shown in FIGS. 8A-8C and 9A-9B, after the user selects the message and the recipient, the at least one processor 301 may analyze the communication history between the user and the selected recipient. In particular, the at least one processor 301 may analyze the messages sent between the user and the recipient, to determine a communication vernacular typically used between the user and recipient. For example, if the user and recipient are close friends, the message history will likely include messages with a casual conversation tone. On the other hand, if the recipient is the user's employer, the message history will likely include messages with a professional tone. After analyzing the communication vernacular between the user and the recipient, the at least one processor 301 may autonomously modify the selected message based on the communication vernacular. For example, if the user selected a message which uses formal language like "Would you like to eat lunch together today?", and selected a recipient of "Best friend Willard", the at least one processor 301 could review the message history between the user and Willard, and discover that the user and Willard frequently communicate with casual slang or colloquially. The at least one processor 301 could then autonomously modify the message to use casual language like "Wanna grab some grub bro?".”). 


With regard to claim 6 and 12 and 18:
(paragraph 120: “For example, system 300 can include a clock, and the environmental context parameter can include a current time of day as identified by at least one processor 301 based on an output of the clock. The at least one processor 301 may use the identified current time of day to generate a message which includes a greeting appropriate for a time of day. For example, the at least one processor 301 could generate a message which says "Good morning" if the clock outputs a current time which is before 11:00 AM. As another example, the at least one processor 301 could generate a message that says "Free for lunch?" if the current time output by the clock is between 10:00 AM and 12:00 PM.”). 

With regard to claim 7:
Reyes discloses A method for providing information related to an observed entity to a user, comprising the following steps: retrieving, according to at least one source data (paragraph 161: “When generating at least one candidate message or determining at least one candidate recipient, the environmental context can be any combination of the different examples discussed above, in addition to any other appropriate environmental context known to system 300. These combinations can be achieved by using weighted confidence scores. For example, if the location sensor alone is used to determine that the user is at work, it would be difficult for the at least one processor 301 to tell whether the user is scheduled for a meeting, or is heading home. However, by combining multiple types of environmental context data, the at least one processor 301 can more confidently determine the status of the user, and can thus generate more accurate candidate messages. In reference to the above example, if the location sensor indicates that the user is currently at their workplace, and this is the only environmental context data available to the at least one processor 301, then the at least one processor 301 will assign a low confidence score to the possibility that the user is about to leave work. However, if the at least one processor 301 also has access to data output from a clock of system 300 which says the current time is 5:00 PM, the at least one processor 301 can assign a higher confidence score to the possibility that the user is about to leave work. Further still, if the at least one processor 301 has access to a calendar of the user, and there are no meetings scheduled for the rest of the day, the at least one processor 301 can assign an even higher confidence score to the possibility that the user is about to leave work. On the other hand, if the at least one processor 301 has access to data captured by a camera on system 300 which shows that the user is currently in the middle of an impromptu meeting, the at least one processor 301 can assign a lower confidence score to the possibility that the user is about to leave work. The at least one processor 301 may use this strategy to analyze many different situations and possibilities, and then generate at least one candidate message based on the possibilities with the highest confidence scores.”)  and a score database (paragraph 168: “Both confidence scores and priority scores can be influenced by a user's habits. For example, if the at least one processor 301 assigns a high confidence score to a user's spouse being a candidate recipient for a message as the user leaves work, but the user ignores this option and instead selects their friend as the recipient for a message after work, the at least one processor 301 can learn and assign a higher confidence score to the friend being a candidate recipient for a message after work, while assigning a lower confidence score to the user's spouse being a candidate recipient of a message when the user leaves work. As another example, consider a case where the at least one processor 301 assigns a high priority score to messages based on the user's professional life and a low priority score to messages related to the user's personal life, but the user frequently does not select candidate messages based on their professional life, and instead consistently selects candidate messages related to their personal life. In this example, the at least one processor 301 can learn and adapt to the user's habits, and assign a higher priority score to messages pertaining to the user's personal life, while assigning a low priority score to messages pertaining to the user's professional life.”), at least one selected message from a plurality of messages stored in an information database and generating a list of the selected message, wherein the messages are related to the observed entity (paragraph 264: “In any of the above discussed implementations, an option can be available to the user to view more candidate messages and/or more candidate recipients. For example, all of the generated candidate messages may not fit on a single page of the display, and the user may be provide the option to scroll through a list or set of all of the potential candidate messages. As an example, if the at least one processor 301 generates ten candidate messages, but the display can only show three candidate messages at a time in a vertical list, the user could provide a "down" directional input (e.g., select down arrow icon, swipe up) to move through candidate messages in the list. Once the user reaches the bottom of the displayed candidate messages (in this case, the third message), the user may continue to provide a "down" direction input (e.g., select down arrow icon again, continue to swipe up) to switch to another page of three different candidate messages. As another example, if the display can only display three candidate messages in a vertical list, the user could provide a "right" or "left" input to switch to other pages showing different candidate messages..”); and providing the selected message to the user according to the list (paragraph 117: “At 401, the at least one processor 301 identifies an environmental context parameter. As is discussed in more detail below, an environmental context parameter refers to data which represents environmental context of system 300 or of a user of system 300, which may have relevance to the content included in a message and/or relevance to selection of a recipient or recipients of a message. At 402, the at least one processor 301 generates at least one candidate message based on the environmental context parameter. At 403, the output device 304 presents the at least one candidate message to the user. At 404, the at least one processor 301 receives an input from the user indicative of a selected message from the at least one candidate message. At 405, the wireless communications module 303 transmits the selected message from the first system, to be received by one or a plurality of other systems or devices. Each of these acts is discussed in more detail below.”);. 

. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 8, 14, 19, 20, 21, 22, 23, 24, 25, 26, 27, 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reyes in view of Ben-Kiki, Pub. No.: 2018/0344242A1. 
With regard to claims 2 and 8 and 14: 
	Reye does not disclose the aspect comprising a score recording module for receiving a score of the selected message input to the system by the user, and recording the score into the score database.
	However Ben discloses the aspect of a score recording module for receiving a score of the selected message input to the system by the user, and recording the score into the score database (paragraph 20: “In accordance with yet another embodiment of the present invention, a computing system having a user-interface display screen, at least one processor, and at least one memory storing executable training software is provided, in which the computing system accesses a database of dialogues, the dialogues including a plurality of user responses and computer-generated prompts, retrieves, from the database, at least one pair of sequential user response and follow-up computer-generated prompt, displays, on the user-interface display screen, a plurality of user-selectable ratings, each of the ratings designating a respectively different quality to the retrieved follow-up computer-generated prompt, receive, from a user of the training software, a selection of one of the plurality of user-selectable ratings, and receive, from the user of the training software, a comment regarding the selected user-selectable rating. The computing system further associates the selected user-selectable rating and the comment regarding the selected user-selectable rating to the retrieved follow-up computer-generated prompt.”). It would have being obvious to one of ordinary skill in the art, at the time the filing was made to apply Ben to Reye so the user can directly input the score for the selected messages so the system can more accurately determine what message to show to the user based on the context, and the user has the freedom to fine tune the system. 


With regard to claim 19:
Reyes discloses a system for providing information related to an observed entity to a user, comprising: a processor; and a storage unit having a plurality of program instructions stored therein (paragraph 94: “FIG. 1A shows an exemplary first system 100 and second system 190 between which messages may be exchanged in accordance with the present systems, devices, and methods. First system 100 generates and sends a message to at least a second system 190. The message can be sent to a single system 190 but may also be sent to a plurality of systems 190, or via a plurality of systems (e.g., intermediary servers between a sender and intended recipient(s)). System(s) 190 may include any appropriate system(s) capable of receiving a message, including but not limited to a phone, smartphone, laptop, desktop computer, tablet, smartwatch, smartglasses, personal digital assistant, or any combination thereof. System(s) 190 could also include a system identical to the first system 100. In the example of FIG. 1A, system 100 includes a wearable heads-up display ("WHUD") 110 and a control ring 120. The WHUD 110 includes an output device 101, on which content can be displayed to a user of the WHUD 110 when worn on the head of the user. Though not illustrated in the FIG. 1A, WHUD 110 also includes at least one processor, a non-transitory processor-readable storage medium, and a wireless communications module which can include a wireless receiver, a wireless transmitter, and/or a wireless transceiver. WHUD 110 could for example be one of the WHUDs disclosed in U.S. Non-Provisional patent application Ser. No. 15/145,576, U.S. Non-Provisional patent application Ser. No. 15/167,458, or U.S. Non-Provisional patent application Ser. No. 15/046,254, all of which are incorporated herein by reference in their entirety, and which further includes various processor-executable instructions described herein for performing communications. Control ring 120 includes a control pad 121 which can receive a user input. Further, although not illustrated in the FIG. 1A, control ring 120 also includes a wireless communications module, and may optionally include at least one processor and a non-transitory processor-readable storage medium. Control ring 120 could for example be one of the rings disclosed in U.S. Provisional Patent Application Ser. No. 62/607816, U.S. Provisional Patent Application Ser. No. 62/607819, or U.S. Provisional Patent Application Ser. No. 62/671248, all of which are incorporated herein by reference in their entirety.”); and the program instructions being executable by the processor to perform the following steps: providing a selected message to the user (paragraph 117: “At 401, the at least one processor 301 identifies an environmental context parameter. As is discussed in more detail below, an environmental context parameter refers to data which represents environmental context of system 300 or of a user of system 300, which may have relevance to the content included in a message and/or relevance to selection of a recipient or recipients of a message. At 402, the at least one processor 301 generates at least one candidate message based on the environmental context parameter. At 403, the output device 304 presents the at least one candidate message to the user. At 404, the at least one processor 301 receives an input from the user indicative of a selected message from the at least one candidate message. At 405, the wireless communications module 303 transmits the selected message from the first system, to be received by one or a plurality of other systems or devices. Each of these acts is discussed in more detail below.”).; receiving a score of the selected message inferred based on input to the system by the user (paragraph 168: “Both confidence scores and priority scores can be influenced by a user's habits. For example, if the at least one processor 301 assigns a high confidence score to a user's spouse being a candidate recipient for a message as the user leaves work, but the user ignores this option and instead selects their friend as the recipient for a message after work, the at least one processor 301 can learn and assign a higher confidence score to the friend being a candidate recipient for a message after work, while assigning a lower confidence score to the user's spouse being a candidate recipient of a message when the user leaves work. As another example, consider a case where the at least one processor 301 assigns a high priority score to messages based on the user's professional life and a low priority score to messages related to the user's personal life, but the user frequently does not select candidate messages based on their professional life, and instead consistently selects candidate messages related to their personal life. In this example, the at least one processor 301 can learn and adapt to the user's habits, and assign a higher priority score to messages pertaining to the user's personal life, while assigning a low priority score to messages pertaining to the user's professional life.”); and recording the score into a score database (paragraph 168: “Both confidence scores and priority scores can be influenced by a user's habits. For example, if the at least one processor 301 assigns a high confidence score to a user's spouse being a candidate recipient for a message as the user leaves work, but the user ignores this option and instead selects their friend as the recipient for a message after work, the at least one processor 301 can learn and assign a higher confidence score to the friend being a candidate recipient for a message after work, while assigning a lower confidence score to the user's spouse being a candidate recipient of a message when the user leaves work. As another example, consider a case where the at least one processor 301 assigns a high priority score to messages based on the user's professional life and a low priority score to messages related to the user's personal life, but the user frequently does not select candidate messages based on their professional life, and instead consistently selects candidate messages related to their personal life. In this example, the at least one processor 301 can learn and adapt to the user's habits, and assign a higher priority score to messages pertaining to the user's personal life, while assigning a low priority score to messages pertaining to the user's professional life.”); wherein the selected message is retrieved, according to at least one source data (paragraph 161: “When generating at least one candidate message or determining at least one candidate recipient, the environmental context can be any combination of the different examples discussed above, in addition to any other appropriate environmental context known to system 300. These combinations can be achieved by using weighted confidence scores. For example, if the location sensor alone is used to determine that the user is at work, it would be difficult for the at least one processor 301 to tell whether the user is scheduled for a meeting, or is heading home. However, by combining multiple types of environmental context data, the at least one processor 301 can more confidently determine the status of the user, and can thus generate more accurate candidate messages. In reference to the above example, if the location sensor indicates that the user is currently at their workplace, and this is the only environmental context data available to the at least one processor 301, then the at least one processor 301 will assign a low confidence score to the possibility that the user is about to leave work. However, if the at least one processor 301 also has access to data output from a clock of system 300 which says the current time is 5:00 PM, the at least one processor 301 can assign a higher confidence score to the possibility that the user is about to leave work. Further still, if the at least one processor 301 has access to a calendar of the user, and there are no meetings scheduled for the rest of the day, the at least one processor 301 can assign an even higher confidence score to the possibility that the user is about to leave work. On the other hand, if the at least one processor 301 has access to data captured by a camera on system 300 which shows that the user is currently in the middle of an impromptu meeting, the at least one processor 301 can assign a lower confidence score to the possibility that the user is about to leave work. The at least one processor 301 may use this strategy to analyze many different situations and possibilities, and then generate at least one candidate message based on the possibilities with the highest confidence scores.”)  and the score database (paragraph 168: “Both confidence scores and priority scores can be influenced by a user's habits. For example, if the at least one processor 301 assigns a high confidence score to a user's spouse being a candidate recipient for a message as the user leaves work, but the user ignores this option and instead selects their friend as the recipient for a message after work, the at least one processor 301 can learn and assign a higher confidence score to the friend being a candidate recipient for a message after work, while assigning a lower confidence score to the user's spouse being a candidate recipient of a message when the user leaves work. As another example, consider a case where the at least one processor 301 assigns a high priority score to messages based on the user's professional life and a low priority score to messages related to the user's personal life, but the user frequently does not select candidate messages based on their professional life, and instead consistently selects candidate messages related to their personal life. In this example, the at least one processor 301 can learn and adapt to the user's habits, and assign a higher priority score to messages pertaining to the user's personal life, while assigning a low priority score to messages pertaining to the user's professional life.”), from a plurality of messages stored in an information database (paragraph 170: “In some implementations, generation of messages can be based on at least one Bayesian inference model. In one such implementation, a library of phrases could be stored, along with at least one relevance score. Each phrase could have an accompanying time-relevance score, which models the relevance of the phrase based on the time of day. For example, a phrase "Heading home" could have a relevance score modelled by a Gaussian curve with a peak at 5:30 PM. Further, each phrase could also have a category-relevance score, which models the relevance of the phrase based on a category from the library of categories. For example, the phrase "Heading home" could have a category-relevance score which is high for a "commute" category, but low, zero, or no category-relevance score for a "meetings" category. Further, each phrase could also have a recipient-relevance score, which models the relevance of the phrase based on an intended recipient. For example, the phrase "Heading home" could have a recipient relevance score which is high for members of a user's family, but low for everyone else.”);  and the messages are related to the observed entity(paragraph 117: “At 401, the at least one processor 301 identifies an environmental context parameter. As is discussed in more detail below, an environmental context parameter refers to data which represents environmental context of system 300 or of a user of system 300, which may have relevance to the content included in a message and/or relevance to selection of a recipient or recipients of a message. At 402, the at least one processor 301 generates at least one candidate message based on the environmental context parameter. At 403, the output device 304 presents the at least one candidate message to the user. At 404, the at least one processor 301 receives an input from the user indicative of a selected message from the at least one candidate message. At 405, the wireless communications module 303 transmits the selected message from the first system, to be received by one or a plurality of other systems or devices. Each of these acts is discussed in more detail below.”).
Reyes does not disclose the aspect of receiving a score of the selected message input to the system by the user. However Ben discloses the aspect of receiving a score of the selected message input to the system by the user (paragraph 20: “In accordance with yet another embodiment of the present invention, a computing system having a user-interface display screen, at least one processor, and at least one memory storing executable training software is provided, in which the computing system accesses a database of dialogues, the dialogues including a plurality of user responses and computer-generated prompts, retrieves, from the database, at least one pair of sequential user response and follow-up computer-generated prompt, displays, on the user-interface display screen, a plurality of user-selectable ratings, each of the ratings designating a respectively different quality to the retrieved follow-up computer-generated prompt, receive, from a user of the training software, a selection of one of the plurality of user-selectable ratings, and receive, from the user of the training software, a comment regarding the selected user-selectable rating. The computing system further associates the selected user-selectable rating and the comment regarding the selected user-selectable rating to the retrieved follow-up computer-generated prompt.”). It would have being obvious to one of ordinary skill in the art, at the time the filing was made to apply Ben to Reye so the user can directly input the score for the selected messages so the system can more accurately determine what message to show to the user based on the context, and the user has the freedom to fine tune the system. 

Claim 24 is rejected for the same reason as claim 19. 

With regard to claims 20 and 25:
	Reye and Ben discloses the system according to claim 19, wherein the selected message is retrieved further according to a weight corresponding to the at least one source data (Reye paragraph 168: “Both confidence scores and priority scores can be influenced by a user's habits. For example, if the at least one processor 301 assigns a high confidence score to a user's spouse being a candidate recipient for a message as the user leaves work, but the user ignores this option and instead selects their friend as the recipient for a message after work, the at least one processor 301 can learn and assign a higher confidence score to the friend being a candidate recipient for a message after work, while assigning a lower confidence score to the user's spouse being a candidate recipient of a message when the user leaves work. As another example, consider a case where the at least one processor 301 assigns a high priority score to messages based on the user's professional life and a low priority score to messages related to the user's personal life, but the user frequently does not select candidate messages based on their professional life, and instead consistently selects candidate messages related to their personal life. In this example, the at least one processor 301 can learn and adapt to the user's habits, and assign a higher priority score to messages pertaining to the user's personal life, while assigning a low priority score to messages pertaining to the user's professional life.”). 

With regard to claims 21 and 26:
	Reye and Ben disclose The system according to claim 19, wherein the source data includes at least one of basic data of the observed entity, recognition results of images of the observed entity, and recognition results of sounds from the observed entity (Reye paragraph 128: “For example, the at least one processor 301 may determine that the physical environment of the user is the inside of a vehicle, and that the user is currently driving, and generate a message like "I'm driving now, I'll call you later", or "Driving home, see you soon." The at least one processor 301 may determine that the user is in a vehicle and driving using many different techniques, for example: analyzing the user's visual surroundings based on images or video captured by at least one camera of system 300 and detecting key features of a vehicle such as a steering wheel, rear view mirrors, or side mirrors, among other features; analyzing the user's auditory surroundings based on audio captured by at least one microphone of system 300, such as to detect the sound of a vehicle engine, the sound of wind passing by the vehicle, or the sound of traffic, among others; analyzing the user's speed and/or acceleration as captured by an inertial motion unit and/or GPS sensor of system 300; or any combination of the above. Further, the above techniques are not limited to driving a motor vehicle, but can include operation of any number of vehicles including for example a car, van, truck, bus, tractor, scooter, moped, motorcycle, airplane, helicopter, boat, ship, vessel, bicycle, or unicycle. Exemplary techniques for detecting when a user is operating a vehicle, and appropriate actions to take upon such detection, are described in at least U.S. Provisional Patent Application Ser. No. 62/750,060.”). 

With regard to claims 22 and 27: 
	Reye and Ben disclose The system according to claim 19, wherein the source data includes an environmental data (Reye paragraph 150: “In addition to the many possibilities which can be included in identifying the environmental context data of system 300, identifying the environmental context parameter may also include the at least one processor 301 analyzing a messaging history of system 300. For example, in the implementations where the message is generated before the recipient is determined, such as those shown in FIGS. 8A-8C and 9A-9B, after the user selects the message and the recipient, the at least one processor 301 may analyze the communication history between the user and the selected recipient. In particular, the at least one processor 301 may analyze the messages sent between the user and the recipient, to determine a communication vernacular typically used between the user and recipient. For example, if the user and recipient are close friends, the message history will likely include messages with a casual conversation tone. On the other hand, if the recipient is the user's employer, the message history will likely include messages with a professional tone. After analyzing the communication vernacular between the user and the recipient, the at least one processor 301 may autonomously modify the selected message based on the communication vernacular. For example, if the user selected a message which uses formal language like "Would you like to eat lunch together today?", and selected a recipient of "Best friend Willard", the at least one processor 301 could review the message history between the user and Willard, and discover that the user and Willard frequently communicate with casual slang or colloquially. The at least one processor 301 could then autonomously modify the message to use casual language like "Wanna grab some grub bro?".”). 

With regard to claims 23 and 28:
	Reye and Ben disclose  The system according to claim 19, wherein the source data includes a current time (Reye paragraph 120: “For example, system 300 can include a clock, and the environmental context parameter can include a current time of day as identified by at least one processor 301 based on an output of the clock. The at least one processor 301 may use the identified current time of day to generate a message which includes a greeting appropriate for a time of day. For example, the at least one processor 301 could generate a message which says "Good morning" if the clock outputs a current time which is before 11:00 AM. As another example, the at least one processor 301 could generate a message that says "Free for lunch?" if the current time output by the clock is between 10:00 AM and 12:00 PM.”). 

Pertinent Arts
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Satyanarayanan, Pub. No: 20130218877, Context attributes may be extracted from the generated text. The context attributes may describe interactions and data objects associated with one or more entities. One or more scores may be assigned to the extracted context attributes based on the contents of the conversation thread. The scores may provide a rank for each of the extracted context attributes. A presentation of a user interface of a communication tool may be modified based on the one or more scored context attributes.

Joo, Pub. No.: US 2017/0372189A1, published on May 27, 2004 discloses a method wherein an object may be dragged to a new location on the web page and dropped. The new location of the dragged object may on top of another defined object on the web page, or into one of multiple defined regions within the web page.
	
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DI XIAO whose telephone number is (571)270-1758.  The examiner can normally be reached on 9Am-5Pm est M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 5712701104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.